
	

114 HR 3668 IH: California Minerals, Off-Road Recreation, and Conservation Act
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3668
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Cook (for himself and Mr. Knight) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To codify in law and expand certain off-highway vehicle recreation areas in the State of
			 California, to designate as wilderness certain public lands in the State
			 of California administered by the Bureau of Land Management, to expand the
			 Death Valley National Park Wilderness and the San Gorgonio Wilderness in
			 San Bernardino National Forest, to ensure the conservation and necessary
			 management of wildlife in these wilderness areas, to establish the Mojave
			 Trails Special Management Area in the State, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the California Minerals, Off-Road Recreation, and Conservation Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Off-Highway Vehicle Recreation Areas
					Sec. 101. Purpose.
					Sec. 102. Statutory designation and expansion of off-highway vehicle recreation areas, San
			 Bernardino County, California.
					Sec. 103. Administration.
					Sec. 104. Southern California Edison Company energy transport facilities and rights-of-way.
					Sec. 105. Pacific Gas and Electric Company utility facilities and rights-of-way.
					Title II—Wilderness
					Sec. 201. Purpose.
					Sec. 202. Designation or expansion of wilderness areas in the State of California.
					Sec. 203. Management.
					Sec. 204. Release of wilderness study areas.
					Sec. 205. Treatment of cherry-stemmed roads.
					Title III—National Park System Additions
					Sec. 301. Death Valley National Park boundary revision.
					Sec. 302. Joshua Tree National Park boundary revision, visitor center, and sale of Federal land.
					Sec. 303. Mojave National Preserve boundary revision and related provisions.
					Title IV—Designation of Wild, Scenic, and Recreational Rivers
					Sec. 401. Designation of wild, scenic, and recreational rivers.
					Title V—Black Lava Butte and Flat Top Mesa
					Sec. 501. Black Lava Butte and Flat Top Mesa Area of Critical Environmental Concern.
					Title VI—Mojave Trails Special Management Area
					Sec. 601. Definitions.
					Sec. 602. Mojave trails special management area.
					Sec. 603. Management.
					Sec. 604. Acquisition of land.
					Sec. 605. Renewable energy right-of-way applications.
					Sec. 606. Expedited environmental review process to facilitate route 66 bridge repair and
			 replacement within management area.
					Title VII—Sand to Snow National Monument
					Sec. 701. Definitions.
					Sec. 702. Sand to Snow National Monument.
					Sec. 703. Management of Monument.
					Sec. 704. Uses of Monument.
					Sec. 705. Acquisition of land.
					Sec. 706. Advisory committee.
					Sec. 707. Wireless communications facilities.
					Title VIII—Land Conveyances, Withdrawals, and Related Provisions
					Sec. 801. Release of Federal reversionary land interests.
					Sec. 802. California State School land.
					Sec. 803. Juniper Flats.
					Sec. 804. Land exchange, San Gorgonio Wilderness, California Desert Conservation Area, Bureau of
			 Land Management, and San Bernardino National Forest, California.
					Sec. 805. Conveyance for Apple Valley Off-Highway Vehicle Recreation Area.
					Sec. 806. Conveyance to City of Twentynine Palms, California.
					Sec. 807. Conversion of valid, existing rights.
					Title IX—Miscellaneous Provisions
					Sec. 901. Tribal uses and interests.
					Sec. 902. Military activities.
					Sec. 903. Deed restrictions on donated land within the California Desert Conservation Area.
					Sec. 904. Wildlife management.
					Sec. 905. Limitation on extension or establishment of national monuments.
					Sec. 906. Categorical exclusion for eastern Inyo County broadband corridor.
				
			IOff-Highway Vehicle Recreation Areas
 101.PurposeThe purpose of this title is to designate in law certain off-highway vehicle recreation areas currently designated administratively by the Secretary of the Interior as National Off-Highway Vehicle Recreation Areas in order to preserve and enhance the recreational opportunities within the California Desert Conservation Area, including opportunities for off-highway vehicle recreation, while conserving the wildlife and other natural resources of the Conservation Area.
			102.Statutory designation and expansion of off-highway vehicle recreation areas, San Bernardino County,
			 California
 (a)Statutory designationIn accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and resource management plans developed under this title, and subject to valid rights, the following public lands within the California Desert Conservation Area in San Bernardino County, California, are designated as National Off-Highway Vehicle Recreation Areas:
 (1)Dumont dunes off-highway vehicle recreation areaCertain public lands comprising approximately 7,630 acres, as generally depicted on the map entitled Dumont Dunes Proposed National OHV Recreation Area and dated June 29, 2015, which corresponds to the boundaries of an administratively designated off-highway vehicle recreation area and shall be known as the Dumont Dunes National Off-Highway Vehicle Recreation Area.
 (2)El mirage off-highway vehicle recreation areaCertain public lands comprising approximately 15,610 acres, as generally depicted on the map entitled El Mirage Proposed National OHV Recreation Area and dated January 8, 2015, which expands the boundaries of an administratively designated off-highway vehicle recreation area and shall be known as the El Mirage National Off-Highway Vehicle Recreation Area.
 (3)Rasor off-highway vehicle recreation areaCertain public lands comprising approximately 23,910 acres, as generally depicted on the map entitled Rasor Proposed National OHV Recreation Area and dated February 15, 2015, which corresponds to the boundaries of an administratively designated off-highway vehicle recreation area and shall be known as the Rasor National Off-Highway Vehicle Recreation Area.
 (4)Spangler hills off-highway vehicle recreation areaCertain public lands comprising approximately 93,610 acres, as generally depicted on the map entitled Spangler Hills Proposed National OHV Recreation Area and dated May 27, 2015, which expands the boundaries of an administratively designated off-highway vehicle recreation area and shall be known as the Spangler Hills National Off-Highway Vehicle Recreation Area.
 (5)Stoddard valley off-highway vehicle recreation areaCertain public lands comprising approximately 40,110 acres, as generally depicted on the map entitled Stoddard Valley Proposed National OHV Recreation Area and dated February 18, 2015, which corresponds to the boundaries of an administratively designated off-highway vehicle recreation area and shall be known as the Stoddard Valley National Off-Highway Vehicle Recreation Area.
					(b)Redesignation and expansion of Johnson Valley Off-Highway Vehicle Recreation Area
 (1)In generalThe Johnson Valley Off-Highway Vehicle Recreation Area designated by section 2945 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1038)—
 (A)is hereby redesignated as the Johnson Valley National Off-Highway Vehicle Recreation Area; and (B)is expanded to include all of the land depicted as the Proposed National Off Highway Vehicle Recreation Area Additions on the map entitled Johnson Valley Proposed National OHV Recreation Area and dated April 23, 2015.
						(2)Conforming Amendments
 (A)DesignationSection 2945 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1038) is amended—
 (i)in the section heading, by inserting National after Valley; (ii)in subsection (a), by inserting National after Valley in the matter preceding paragraph (1); and
 (iii)in subsections (b), (c), and (d), by inserting National after Valley each place it appears. (B)Cross referenceSection 2942(c)(3) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1037) is amended by inserting National after Valley.
 (3)Relation to authorized navy useThe redesignation of the Johnson Valley Off-Highway Vehicle Recreation Area as the Johnson Valley National Off-Highway Vehicle Recreation Area does not alter or interfere with the rights and obligations of the Navy regarding the use of portions of the Recreation Area as provided in subtitle C of title XXIX of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1034).
 (4)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Johnson Valley Off-Highway Vehicle Recreation Area is deemed to be a reference to the Johnson Valley National Off-Highway Vehicle Recreation Area.
					(c)Maps and descriptions
 (1)Preparation and submissionAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall file a map and legal description of the National Off-Highway Vehicle Recreation Areas designated by subsection (a) and (b) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Legal effectThe map and legal descriptions of the National Off-Highway Vehicle Recreation Areas filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the map and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the appropriate offices of the Bureau of Land Management.
					103.Administration
 (a)Applicable lawsThe Secretary of the Interior shall administer the National Off-Highway Vehicle Recreation Areas designated by subsections (a) and (b) of section 102 in accordance with—
 (1)this title; (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (3)any other applicable laws (including regulations). (b)Management plan (1)In generalAs soon as practicable, but not later than three years after the date of enactment of this Act, the Secretary of the Interior shall—
 (A)amend existing resource management plans applicable to the land designated as a National Off-Highway Vehicle Recreation Areas under subsection (a) or (b) of section 102; or
 (B)develop new management plans for such National Off-Highway Vehicle Recreation Areas. (2)RequirementsAll new or amended plans under paragraph (1) shall be designed to preserve and enhance safe off-highway vehicle and other recreational opportunities within the applicable National Off-Highway Vehicle Recreation Area consistent with—
 (A)the purpose of this title; and (B)any applicable laws (including regulations).
 (3)Interim plansPending completion of a new management plan under subsection (b)(2), the existing resource management plans shall govern the use of the applicable National Off-Highway Vehicle Recreation Area.
					(c)Use of the land
 (1)In generalThe Secretary of the Interior shall continue to authorize, maintain, and enhance the recreational uses of the National Off-Highway Vehicle Recreation Areas designated by subsections (a) and (b) of section 102, including off-highway recreation, hiking, camping, hunting, mountain biking, sightseeing, rockhounding, and horseback riding, as long as the recreational use is consistent with this title and any other applicable law.
 (2)Off-highway vehicle and off-highway recreationTo the extent consistent with applicable Federal law (including regulations) and this title, any authorized recreation activities and use designations in effect on the date of enactment of this Act and applicable to the National Off-Highway Vehicle Recreation Areas designated by subsections (a) and (b) of section 102 shall continue, including casual off-highway vehicular use, racing, competitive events, rock crawling, training, and other forms of off-highway recreation.
 (3)Wildlife guzzlersWildlife guzzlers shall be allowed in the National Off-Highway Vehicle Recreation Areas designated by subsections (a) and (b) of section 102 in accordance with—
 (A)applicable Bureau of Land Management guidelines; and (B)the laws of the State of California.
						(4)Prohibited uses
 (A)In generalCommercial development (including development of energy facilities, but excluding energy transport facilities, rights-of-way, and related telecommunication facilities) shall be prohibited in the National Off-Highway Vehicle Recreation Areas designated by subsections (a) and (b) of section 102 if the Secretary determines that the development is incompatible with the purpose of this title.
 (B)Exception for temporary permitted vendorsSubparagraph (A) does not prohibit a commercial vendor from establishing, pursuant to a temporary permit, a site in the National Off-Highway Vehicle Recreation Areas for the purpose of providing accessories and other support for off-highway vehicles and vehicles used for accessing the area.
						104.Southern California Edison Company energy transport facilities and rights-of-way
 (a)Effect of titleNothing in this title— (1)terminates—
 (A)any right-of-way issued, granted, or permitted to Southern California Edison Company (including any predecessor or successor in interest or assign) as of the date of the enactment of this Act that is located on land included in the National Off-Highway Vehicle Recreation Areas designated by subsections (a) and (b) of section 102; or
 (B)the customary operation, maintenance, upgrade, repair, relocation within such a right-of-way, replacement, or other authorized energy transport facility activities (including the use of any mechanized vehicle, helicopter, and other aerial device) within such a right-of-way;
 (2)affects the application, siting, route selection, right-of-way acquisition, or construction of the Coolwater-Lugo transmission project, as may be approved by the California Public Utilities Commission and the Bureau of Land Management; or
 (3)prohibits the upgrading or replacement of any Southern California Edison Company— (A)energy transport facility, including such an energy transport facility known on the date of enactment of this Act as—
 (i)Gale-PS 512, Inyokern-McGen-Searles, Downs-Inyokern-McGen-Searles, Lugo-Mohave, Eldorado-Lugo, Lugo-Pisgah No. 1, and Lugo-Pisgah No. 2 transmission lines or rights-of-way; or
 (ii)Patio, Jack Ranch, and Kenworth distribution circuits or rights-of-way; or (B)energy transport facility in a right-of-way issued, granted, or permitted by the Secretary of the Interior adjacent to the energy transport facility referred to in subparagraph (A).
 (b)Plans for accessThe Secretary of the Interior, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Company by the date that is one year after the later of—
 (1)the date of enactment of this Act; and (2)the date of issuance of a new energy transport facility right-of-way within the National Off-Highway Vehicle Recreation Areas designated by subsections (a) and (b) of section 102.
					105.Pacific Gas and Electric Company utility facilities and rights-of-way
 (a)Effect of titleNothing in this title— (1)terminates—
 (A)any right-of-way issued, granted, or permitted to Pacific Gas and Electric Company (including any predecessor or successor in interest or assign) as of the date of the enactment of this Act that is located on land included in the Spangler Hills National Off-Highway Vehicle Recreation Area; or
 (B)the customary operation, maintenance, upgrade, repair, relocation within such a right-of-way, replacement, or other authorized activities (including the use of any mechanized vehicle, helicopter, and other aerial device) within such a right-of-way; or
 (2)prohibits the upgrading or replacement of any— (A)utility facilities of the Pacific Gas and Electric Company, including those utility facilities known on the date of enactment of this Act as—
 (i)Gas Transmission Line 311 or rights-of-way; or (ii)Gas Transmission Line 372 or rights-of-way; or
 (B)utility facilities of the Pacific Gas and Electric Company in rights-of-way issued, granted, or permitted by the Secretary of the Interior adjacent to a utility facility referred to in subparagraph (A).
 (b)Plans for accessNot later than one year after the date of enactment of this Act or the issuance of a new utility facility right-of-way within the Spangler Hills National Off-Highway Vehicle Recreation Area, whichever is later, the Secretary of the Interior, in consultation with the Pacific Gas and Electric Company, shall publish plans for regular and emergency access by the Pacific Gas and Electric Company to the rights-of-way of the Pacific Gas and Electric Company.
				IIWilderness
 201.PurposeThe purpose of this title is— (1)to designate or expand in law certain wilderness areas in the California Desert Conservation Area; and
 (2)to ensure the conservation and necessary management of wildlife and other natural resources in the Conservation Area.
				202.Designation or expansion of wilderness areas in the State of California
 (a)Designation or expansion of wilderness in California Desert Conservation AreaIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and sections 601 and 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1781, 1782), the following public lands in the State of California are designated as wilderness and either included as part of an existing wilderness area or made a new component of the National Wilderness Preservation System:
 (1)Avawatz mountains wildernessCertain land in the California Desert Conservation Area administered by the Bureau of Land Management comprising approximately 91,800 acres, as generally depicted on the map entitled Avawatz Mountains Wilderness Proposed Wilderness and dated June 30, 2015, to be known as the Avawatz Mountains Wilderness.
 (2)Golden valley wildernessCertain land in the California Desert Conservation Area administered by the Bureau of Land Management comprising approximately 1,260 acres, as generally depicted on the map entitled Golden Valley Proposed Wilderness Additions and dated March 17, 2015, which shall be incorporated in, and shall be considered to be a part of, the Golden Valley Wilderness designated by section 102(23) of the California Desert Protection Act of 1994 (Public Law 104–433; 16 U.S.C. 1132 note).
 (3)Kingston range wildernessCertain land in the California Desert Conservation Area administered by the Bureau of Land Management comprising approximately 53,320 acres, as generally depicted on the map entitled Kingston Range Proposed Wilderness Additions and dated February 18, 2015, which shall be incorporated in, and shall be considered to be a part of, the Kingston Range Wilderness designated by section 102(32) of the California Desert Protection Act of 1994 (Public Law 104–433; 16 U.S.C. 1132 note).
 (4)Soda mountains wildernessCertain land in the California Desert Conservation Area administered by the Bureau of Land Management comprising approximately 79,980 acres, as generally depicted on the map entitled Soda Mountains Proposed Wilderness and dated February 18, 2015, to be known as the Soda Mountains Wilderness.
 (5)Malpais mesa wildernessCertain land in the California Desert Conservation Area administered by the Bureau of Land Management comprising approximately 14,810 acres, as generally depicted on the map entitled Malpais Mesa Proposed Wilderness Additions and dated September 11, 2015, which shall be incorporated in, and shall be considered to be a part of, the Malpais Mesa Wilderness designated by section 102(35) of the California Desert Protection Act of 1994 (Public Law 104–433; 16 U.S.C. 1132 note).
					(6)Great falls basin wilderness
 (A)DesignationCertain land in the California Desert Conservation Area administered by the Bureau of Land Management comprising approximately 7,920 acres, as generally depicted on the map entitled Great Falls Basin Proposed Wilderness and dated August 5, 2015, to be known as the Great Falls Basin Wilderness.
 (B)LimitationDesignation of the wilderness under subparagraph (A) shall not establish a Class I Airshed under the Clean Air Act (42 U.S.C. 7401 et seq.).
 (b)Expansion of Death valley national park wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and sections 601 and 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1781, 1782), the following land in the State of California is designated as wilderness and included as part of an existing wilderness area of the National Wilderness Preservation System:
 (1)Death valley national park wilderness additions-north eureka valleyCertain land in the California Desert Conservation Area administered by the Director of the National Park Service, comprising approximately 11,496 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-North Eureka Valley, numbered 143/100,082D, and dated August 2015, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (2)Death valley national park wilderness additions-ibexCertain land in the California Desert Conservation Area administered by the Director of the National Park Service comprising approximately 23,650 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Ibex, numbered 143/100,081C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (3)Death valley national park wilderness additions-panamint valleyCertain land in the California Desert Conservation Area administered by the Director of the National Park Service, comprising approximately 4,807 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Panamint Valley, numbered 143/100,083C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (4)Death valley national park wilderness additions-warm springsCertain land in the California Desert Conservation Area administered by the Director of the National Park Service, comprising approximately 10,485 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Warm Spring Canyon/Galena Canyon. Numbered 143/100,084D, and dated August 2015, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (5)Death valley national park wilderness additions-axe headCertain land in the California Desert Conservation Area administered by the Director of the National Park Service, comprising approximately 8,638 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Axe Head, numbered 143/100,085C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (6)Death valley national park wilderness additions-bowling alleyCertain land in the California Desert Conservation Area administered by the Director of the National Park Service, comprising approximately 28,923 acres, as generally depicted on the map entitled Death Valley National Park Proposed Park Expansion and Wilderness, numbered 143/128,606, and dated May 14, 2015, which shall be considered to be a part of the Death Valley National Park Wilderness.
					(c)Expansion of San Gorgonio Wilderness
 (1)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in San Bernardino National Forest in the State of California, comprising approximately 5,570 acres, as generally depicted on the map entitled Proposed Sand to Snow National Monument and dated August 4, 2015, is designated as wilderness and included as part of the San Gorgonio Wilderness of the National Wilderness Preservation System.
					(2)Fire management and related activities
 (A)In generalThe Secretary of Agriculture may carry out such activities in the wilderness designated by paragraph (1) as are necessary for the control of fire, insects, and disease, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (B)Funding prioritiesNothing in this subsection limits the provision of any funding for fire or fuel management in the wilderness designated by paragraph (1).
 (C)Revision and development of local fire management plansAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall amend the local fire management plans that apply to the wilderness designated by paragraph (1).
 (D)AdministrationIn accordance with subparagraph (A) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness designated by paragraph (1), the Secretary of Agriculture shall—
 (i)not later than one year after the date of the enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor) for responding to fire emergencies in the wilderness designated by paragraph (1); and
 (ii)enter into agreements with appropriate State or local firefighting agencies relating to the wilderness.
							(d)Maps; legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior (and, with respect to the wilderness designated by subsection (c), the Secretary of Agriculture) (in this title referred to as the Secretary concerned) shall file a map and legal description of each wilderness area and wilderness addition designated by this section with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawA map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary concerned may correct errors in the maps and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the appropriate office of the Secretary concerned.
					203.Management
 (a)AdministrationSubject to valid existing rights, the land designated as wilderness or as a wilderness addition by section 202 shall be administered by the Secretary concerned in accordance with this title and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date shall be considered to be a reference to the date of the enactment of this Act.
 (b)Cooperative management agreement with California Department of Fish and WildlifeNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall enter into a cooperative management agreement with the California Department of Fish and Wildlife for the purposes of managing wilderness areas in the California Desert Conservation Area to ensure the conservation and necessary management of wildlife and other natural resources in the Conservation Area. Such cooperative agreement shall include and ensure necessary wildlife water development and maintenance as considered necessary by the California Department of Fish and Wildlife.
 (c)Certain Water development projects authorizedNothing in this title or the Wilderness Act (16 U.S.C. 1131 et seq.) shall have the effect of prohibiting the placement or maintenance of water development projects on the land designated as wilderness or as a wilderness addition by section 202 for the purpose of the conservation or management of wildlife.
 (d)Agency approval proceduresNot later than one year after the date of the enactment of this Act, the Secretary concerned shall establish agency approval procedures for the maintenance of water development projects and other wildlife management activities on the land designated as wilderness or as a wilderness addition by section 202.
				(e)No effect on adjacent land
 (1)No buffer zones or regulationNothing in this title— (A)creates any protective perimeter or buffer zone around land designated as wilderness or as a wilderness addition by section 202; or
 (B)requires additional regulation of activities on land outside the boundary of the land designated as wilderness or as a wilderness addition by such section.
 (2)Activities outside wilderness areasThe fact that an activity (including military activities) or use on land outside the boundary of the land designated as wilderness or as a wilderness addition by section 202 can be seen, heard, or detected within the wilderness area shall not preclude or restrict the activity or use outside the boundary of the wilderness area.
					(f)No Effect on certain permitting proceedings
 (1)In generalIn any permitting proceeding (including a review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)) conducted with respect to a project described in paragraph (2) that is formally initiated through a notice in the Federal Register before December 31, 2013, the consideration of any visual, noise, or other impacts of the project on land designated as wilderness or as a wilderness addition by section 202 shall be conducted based on the status of the land before designation as wilderness.
 (2)Description of projectsA project referred to in paragraph (1) is a renewable energy project or associated energy transport facility project—
 (A)for which the Bureau of Land Management has received a right-of-way use application on or before the date of enactment of this Act; and
 (B)that is located outside the boundary of land designated as wilderness or as a wilderness addition by section 202.
 (g)No Effect on military operationsNothing in this Act alters any authority of the Secretary of Defense to conduct any military operations at desert installations, facilities, and ranges of the State of California authorized under any other provision of law.
 (h)No effect on energy transport facilitiesIn the case of land designated as wilderness or as a wilderness addition by section 202, nothing in this title affects any land, interest in land, or customary operation, maintenance, repair, or replacement activity carried out on, over, or under land or within a right-of-way, including access to such right-of-way, granted to, owned by, or controlled by Southern California Edison Company, Pacific Gas and Electric Company, or Southern California Gas Company pursuant to law or legal right so long as the activity is conducted in a manner that minimizes the impact on wilderness resources.
				204.Release of wilderness study areas
 (a)Finding and directionCongress finds and directs that the Bureau of Land Management land within any portion of a wilderness study area described in subsection (b) that is not designated as a wilderness area or wilderness addition by section 202 or any other Act enacted before the date of enactment of this Act—
 (1)has been adequately studied for wilderness character and wilderness designation pursuant to sections 201 and 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 and 1782); and
 (2)is no longer subject to any requirement pertaining to the management of wilderness, wilderness character, wilderness study areas, or areas of environmental concern.
 (b)Description of study areasThe study areas referred to in subsection (a) are the following: (1)Cady Mountains Wilderness Study Area.
 (2)Kingston Range Wilderness Study Area. (3)Avawatz Mountain Wilderness Study Area.
 (4)Soda Mountains Wilderness Study Area. (5)Great Falls Basin Wilderness Study Area.
 (6)White Mountains Wilderness Study Area. (7)Crater Mountain Wilderness Study Area.
 (8)Symmes Creek Wilderness Study Area. (9)Independence Creek Wilderness Study Area.
 (10)Southern Inyo Wilderness Study Area. (11)Cerro Gordo Wilderness Study Area.
 (12)Death Valley 17 Wilderness Study Area. (c)Release and subsequent managementAny public land described in subsection (a) that is not designated as wilderness by this title—
 (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
 (2)shall be managed in accordance with— (A)land management plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); and
 (B)cooperative conservation agreements in existence on the date of enactment of this Act; and (3)shall be subject to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
					205.Treatment of cherry-stemmed roads
 (a)Definition of cherry-Stemmed roadIn this section, the term cherry-stemmed road means a road or trail that is excluded from a wilderness area or wilderness addition designated by section 202 by a non-wilderness corridor having designated wilderness on both sides, as generally depicted on the maps described in such section.
 (b)Prohibition on closure or travel restrictions on cherry-Stemmed roadsThe Secretary concerned shall not— (1)close any cherry-stemmed road that is open to the public as of the date of the enactment of this Act;
 (2)prohibit motorized access on a cherry-stemmed road that is open to the public for motorized access as of the date of the enactment of this Act; or
 (3)prohibit mechanized access on a cherry-stemmed road that is open to the public for mechanized access as of the date of the enactment of this Act.
 (c)Resource protection or public safety exceptionsSubsection (b) shall not apply to a cherry-stemmed road if the Secretary concerned determines that a closure or traffic restriction of the cherry-stemmed road is necessary for purposes of significant resource protection or public safety.
				IIINational Park System Additions
			301.Death Valley National Park boundary revision
 (a)In generalThe boundary of Death Valley National Park is adjusted to include— (1)the approximately 28,923 acres of Bureau of Land Management land in San Bernardino County, California, abutting the southern end of the Death Valley National Park that lies between Death Valley National Park to the north and Ft. Irwin Military Reservation to the south and which runs approximately 34 miles from west to east, as depicted on the map entitled Death Valley National Park Proposed Avawatz Mountains Wilderness with Proposed Park Expansion, numbered 143/128,605, and dated May 14, 2015; and
 (2)the approximately 6,369 acres of Bureau of Land Management land in Inyo County, California, located in the northeast area of Death Valley National Park that is within, and surrounded by, land under the jurisdiction of the Director of the National Park Service, as depicted on the map entitled Death Valley National Park Proposed Boundary Addition-Crater, numbered 143/100,079C, and dated October 7, 2014.
 (b)Availability of mapThe maps described in paragraphs (1) and (2) of subsection (a) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
				(c)Administration
 (1)In generalThe Secretary of the Interior (referred to in this title as the Secretary) shall administer any land added to Death Valley National Park under subsection (a)— (A)as part of Death Valley National Park; and
 (B)in accordance with applicable laws (including regulations). (2)Memorandum of understanding with Inyo CountyNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding with Inyo County, California, to permit operationally feasible, ongoing access and use (including, but not limited to, material storage as well as excavation) to gravel pits in existence as of that date along Saline Valley Road within Death Valley National Park for road maintenance and repairs in accordance with applicable laws (including regulations).
					(d)Southern california edison company energy transport facilities and rights-of-Way
 (1)In GeneralNothing in this section terminates— (A)any right-of-way issued, granted, or permitted to the Southern California Edison Company (including any predecessor or successor in interest or assign) as of the date of the enactment of this Act that is located on land described in paragraphs (1) and (2) of subsection (a); or
 (B)the customary operation, maintenance, upgrade, repair, relocation within such a right-of-way, replacement, or other authorized energy transport facility activities in such a right-of-way, including, at a minimum, the use of mechanized vehicles, helicopters, or other aerial devices.
 (2)Upgrades and replacementsNothing in this section prohibits the upgrading or replacement of— (A)Southern California Edison Company energy transport facilities; or
 (B)an energy transport facility in rights-of-way issued, granted, or permitted by the Secretary adjacent to Southern California Edison’s energy transport facilities within Death Valley National Park.
 (3)Publication of plansNot later than one year after the date of enactment of this Act or the date of the issuance of a new energy transport facility right-of-way within Death Valley National Park, whichever is earlier, the Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Southern California Edison Company within Death Valley National Park.
 302.Joshua Tree National Park boundary revision, visitor center, and sale of Federal landTitle IV of the California Desert Protection Act of 1994 (Public Law 103–433) is amended by adding at the end the following new sections:
				
					408.Joshua Tree National Park boundary revision
 (a)In generalThe boundary of the Joshua Tree National Park is adjusted to include the 2,879 acres of land managed by Director of the Bureau of Land Management that are contiguous at several different places to the northern boundaries of Joshua Tree National Park in the northwest section of the Park, as depicted on the map entitled Joshua Tree National Park Proposed Boundary Addition, numbered 156/100,077, and dated August 2009.
 (b)Additional lands To be acquiredThe Secretary may acquire the 1,639 acres of land from the Mojave Desert Land Trust that are contiguous at several different places to the northern boundaries of Joshua Tree National Park in the northwest section of the Park, as depicted on the map entitled Mojave Desert Land Trust National Park Service Additions, numbered 156/126,376, and dated September 2014. After such lands are acquired by the Secretary, the boundary of the Joshua Tree National Park shall be adjusted to include those lands.
 (c)Availability of mapsThe map described in subsection (a) and the map depicting the 25 acres described in subsection (d)(2) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
						(d)Administration
 (1)In generalThe Secretary shall administer any land added to the Joshua Tree National Park under subsection (a) and the additional land described in paragraph (2)—
 (A)as part of Joshua Tree National Park; and (B)in accordance with applicable laws (including regulations).
 (2)Description of additional landThe additional land referred to in paragraph (1) is the 25 acres of land— (A)depicted on the map entitled Joshua Tree National Park Boundary Adjustment Map, numbered 156/80,049, and dated April 1, 2003;
 (B)added to Joshua Tree National Park by the notice of the Department of the Interior of August 28, 2003 (68 Fed. Reg. 51799); and
 (C)more particularly described as lots 26, 27, 28, 33, and 34 in sec. 34, T. 1 N., R. 8 E., San Bernardino Meridian.
								(e)Southern california edison company energy transport facilities and rights-of-Way
 (1)In generalNothing in this section terminates— (A)any right-of-way issued, granted, or permitted to Southern California Edison Company (including any predecessor or successor in interest or assign) as of the date of the enactment of this Act that is located on land described in subsections (a) and (b); or
 (B)the customary operation, maintenance, upgrade, repair, relocation within such a right-of-way, replacement, or other authorized energy transport facility activities (including the use of any mechanized vehicle, helicopter, and other aerial device) within such a right-of-way.
 (2)Upgrades and replacementsNothing in this section prohibits the upgrading or replacement of— (A)Southern California Edison Company energy transport facilities, including the energy transport facilities referred to as the Jellystone, Burnt Mountain, Whitehorn, Allegra, and Utah distribution circuits rights-of-way; or
 (B)an energy transport facility in rights-of-way issued, granted, or permitted by the Secretary adjacent to Southern California Edison’s energy transport facilities within Joshua Tree National Park.
 (3)Publication of plansNot later than the date that is one year after the date of enactment of this section or the issuance of a new energy transport facility right-of-way within the Joshua Tree National Park, whichever is earlier, the Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Southern California Edison Company within Joshua Tree National Park.
							409.Visitor center
 (a)In generalSubject to subsection (d), the Secretary may acquire not more than 5 acres of land and interests in land, and improvements on the land and interests, outside the boundaries of Joshua Tree National Park, in the unincorporated village of Joshua Tree, for the purpose of operating a visitor center. The land and facilities so acquired may include the property owned (as of the date of enactment of this section) by the Joshua Tree National Park Association and commonly referred to as the Joshua Tree National Park Visitor Center.
 (b)BoundaryUpon acquisition of the land authorized for acquisition by subsection (a), the Secretary shall modify the boundary of Joshua Tree National Park to include the land acquired under this section as a noncontiguous parcel.
 (c)AdministrationLand and facilities acquired under this section shall be administered by the Secretary as part of Joshua Tree National Park.
 (d)Authorized Acquisition MethodsLand and facilities may be acquired under this section only with the consent of the owner, by donation, purchase with donated or appropriated funds, or exchange.
						.
			303.Mojave National Preserve boundary revision and related provisions
 (a)Immediate additionsThe boundary of the Mojave National Preserve is adjusted to include the following: (1)The approximately 14,750 acres of Bureau of Land Management land that is surrounded by the Mojave National Preserve to the northwest, west, southwest, south, and southeast, and by the Nevada State line on the northeast boundary, as depicted as the Mojave National Preserve Additions on the map entitled Mojave National Preserve Proposed Additions, numbered 170/129,826, and dated September 2015.
 (2)The 25 acres of Bureau of Land Management land in Baker, California, as depicted on the map entitled Mojave National Preserve Proposed Boundary Addition, numbered 170/100,199, and dated August 2009.
 (b)Future mojave national preserve additionsThe boundary of the Mojave National Preserve shall be adjusted to include the approximately 13,250 acres of Bureau of Land Management land depicted as Future Mojave National Preserve Additions on the map entitled Mojave National Preserve Proposed Additions, numbered 170/129,826, and dated September 2015, upon the earlier of the following:
 (1)The termination of all mining and mining-related activities involving Castle Mountain Mine and the completion of all reclamation in response to such activities, as determined by the Secretary of the Interior.
 (2)The end of the first period of 20 consecutive years occurring after the date of the enactment of this Act during which no legally permissible commercial mining activities have occurred pursuant to a plan of development for the Castle Mountain Mine approved by the Bureau of Land Management.
 (c)Availability of mapsThe maps described in subsections (a) and (b) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
				(d)Administration
 (1)In generalExcept as otherwise provided in this section, the Secretary of the Interior shall administer any land added to Mojave National Preserve under this section—
 (A)as part of the Mojave National Preserve; and (B)in accordance with applicable laws (including regulations).
 (2)Memorandum of understanding with California Department of Fish and WildlifeNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall enter into a memorandum of understanding with the California Department of Fish and Wildlife to permit operationally feasible, ongoing access to the land added to Mojave National Preserve under this section for the placement and maintenance of water development projects as considered necessary for wildlife conservation.
					(e)Protection of existing rights
 (1)Effect on valid existing rightsNothing in this section shall affect valid existing rights or preclude, or prevent or inhibit mining or mining-related activities (including water development) authorized under any Bureau of Land Management approved plan of development, throughout all phases of mining including completion of final reclamation, for the lands described in subsections (a)(1) and (b).
 (2)Effect on private property rightsNothing in this section shall affect any private property right (including a water development right) within the boundaries of the Mojave National Preserve, as adjusted by this section.
					(3)Effect on castle mountain mine rights and operations
 (A)In generalNothing in this section shall impair existing rights relating to the Castle Mountain Mine, nor shall anything in this title create or impose any additional regulatory or administrative requirements relating to the permitting, development, and operation of all phases of the Castle Mountain Mine.
 (B)Pipeline or wellNothing in chapter 1007 of title 54, United States Code (formerly known as the Mining in the National Parks Act of 1976), the California Desert Protection Act of 1994 (Public Law 103–433), the implementing regulations of such laws, or any other Federal law or regulation shall constitute a bar to the lawful issuance of any right, entitlement, or approval necessary for the location and use of any pipeline or well necessary for Castle Mountain Mining Company to conduct continued mining operations.
						(f)Southern california edison company energy transport facilities and rights-of-Way
 (1)In GeneralNothing in this section terminates— (A)any right-of-way issued, granted, or permitted to the Southern California Edison Company (including any predecessor or successor in interest or assign) as of the date of the enactment of this Act that is located on land described in subsections (a) and (b); or
 (B)the customary operation, maintenance, upgrade, repair, relocation within such a right-of-way, replacement, or other authorized energy transport facility activities in such a right-of-way, including, at a minimum, the use of mechanized vehicles, helicopters, or other aerial devices.
 (2)Upgrades and replacementsNothing in this section prohibits the upgrading or replacement of— (A)Southern California Edison Company energy transport facilities; or
 (B)an energy transport facility in rights-of-way issued, granted, or permitted by the Secretary adjacent to Southern California Edison’s energy transport facilities within the Mojave National Preserve.
 (3)Publication of plansNot later than one year after the date of enactment of this Act or the date of the issuance of a new energy transport facility right-of-way within the Mojave National Preserve, whichever is earlier, the Secretary of the Interior, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Southern California Edison Company within the Mojave National Preserve.
					(g)New rights-of-Way
 (1)Retained Bureau of Land Management authorityConsideration of any right-of-way application within lands described in subsection (a)(1) for the purpose of providing water resources necessary for the operation of the Castle Mountain Mine shall remain within the jurisdiction and authority of the Bureau of Land Management, throughout the development of all phases of the Castle Mountain Mine.
 (2)Consideration of applicationsThe Director of the Bureau of Land Management shall consider any proposed plan of development, modifications to the plan, and associated right-of-way applications for the Castle Mountain Mine in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and any other laws (including regulations) applicable to the land described in subsection (b) prior to the date of enactment of this Act.
 (3)Expiration of authorityThe authority of the Director of the Bureau of Land Management described in this subsection shall terminate at the end of the first period of 20 consecutive years occurring after the date of the enactment of this Act during which no legally permissible commercial mining activities have occurred pursuant to a plan of development for the Castle Mountain Mine approved by the Bureau of Land Management.
 (4)Treatment of new rights-of-wayAny new right-of-way approved by the Bureau of Land Management under this subsection shall be considered a valid existing right-of-way only if such right-of-way is included in an approved plan of development for Castle Mountain Mine.
 (5)Rights-of-way for water accessFollowing any review required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable laws and regulations, the National Park Service and all other Federal agencies with jurisdiction, shall consider and approve—
 (A)the application for and receipt of any rights-of-way, other necessary approvals and entitlements, or both to access and traverse existing lands within the Mojave National Preserve in order to access water sources located in watersheds outside of the Preserve; and
 (B)the application and establishment of underground waterways throughout the Preserve. (h)Future water facilities (1)Search for alternative water sourcesSubject to paragraphs (2) and (3), Castle Mountain Mining Company shall have the right to conduct reconnaissance and drilling within the lands described in subsection (a)(1) to identify potential alternative sources of water for development of all phases of the Castle Mountain Mine.
 (2)Response to finding water suppliesIf adequate water supplies are identified for the Castle Mountain Mine that are in excess of existing water rights in the Mojave National Preserve, Castle Mountain Mining Company may propose the location of new pipelines, including possible underground pipelines, and well sites, as appropriate, to the Secretary of the Interior and all other Federal agencies with jurisdiction. The approval of any new pipeline or well site location proposed by Castle Mountain Mining Company under this paragraph shall be subject to review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable laws and regulations.
 (3)ConclusionIf approval of a new pipeline or well site location is obtained under paragraph (2), Castle Mountain Mining Company obtains any necessary entitlements from the State of California for use of the water resources, and the combination of new pipelines and well sites will provide Castle Mountain Mining Company with adequate water supplies for development of all phases of the Castle Mountain Mine, Castle Mountain will then relinquish and quitclaim to the United States any and all interests in its pipeline and well site in existence as of the date of the enactment of this Act.
					IVDesignation of Wild, Scenic, and Recreational Rivers
 401.Designation of wild, scenic, and recreational riversSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended— (1)in paragraph (196), by striking subparagraph (A) and inserting the following:
					
						(A)
 (i)The approximately 1.4-mile segment of the Amargosa River in the State of California, from the private property boundary in sec. 19, T. 22 N., R. 7 E., to 100 feet downstream of Highway 178, to be administered by the Secretary of the Interior as a scenic river as an addition to the wild and scenic river segments of the Amargosa River on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired as scenic easements or in fee title to establish a manageable addition to those segments.
 (ii)The approximately 6.1-mile segment of the Amargosa River in the State of California, from 100 feet downstream of the State Highway 178 crossing to 100 feet upstream of the Tecopa Hot Springs Road crossing, to be administered by the Secretary of the Interior as a scenic river.; and
 (2)by adding at the end the following:  (213)Surprise canyon creek, California (A)In generalThe following segments of Surprise Canyon Creek in the State of California, to be administered by the Secretary of the Interior:
 (i)The approximately 5.3 miles of Surprise Canyon Creek from the confluence of Frenchman’s Canyon and Water Canyon to 100 feet upstream of Chris Wicht Camp, as a wild river.
 (ii)The approximately 1.8 miles of Surprise Canyon Creek from 100 feet upstream of Chris Wicht Camp to the southern boundary of sec. 14, T. 21 N., R. 44 E., as a recreational river.
 (B)Effect on historic mining structuresNothing in this paragraph affects the historic mining structures associated with the former Panamint Mining District.
 (C)Effect on surprise canyon roadNothing in this paragraph shall be construed— (i)to restrict continued access to Chris Wicht Camp along Surprise Canyon Road; or
 (ii)to prevent Inyo County, California, from maintaining and repairing Surprise Canyon Road, up to the boundary of the wild river 100 feet upstream of Chris Wicht Camp, in accordance with applicable laws and regulations.
								(214)Deep creek, california
 (A)In generalThe following segments of Deep Creek in the State of California, to be administered by the Secretary of Agriculture:
 (i)The approximately 6.5-mile segment from 0.125 mile downstream of the Rainbow Dam site in sec. 33, T. 2 N., R. 2 W., to 0.25 miles upstream of the Road 3N34 crossing, as a wild river.
 (ii)The 0.5-mile segment from 0.25 mile upstream of the Road 3N34 crossing to 0.25 mile downstream of the Road 3N34 crossing, as a scenic river.
 (iii)The 2.5-mile segment from 0.25 miles downstream of the Road 3 N. 34 crossing to 0.25 miles upstream of the Trail 2W01 crossing, as a wild river.
 (iv)The 0.5-mile segment from 0.25 miles upstream of the Trail 2W01 crossing to 0.25 mile downstream of the Trail 2W01 crossing, as a scenic river.
 (v)The 10-mile segment from 0.25 miles downstream of the Trail 2W01 crossing to the upper limit of the Mojave dam flood zone in sec. 17, T. 3 N., R. 3 W., as a wild river.
 (vi)The 11-mile segment of Holcomb Creek from 100 yards downstream of the Road 3N12 crossing to .25 miles downstream of Holcomb Crossing, as a recreational river.
 (vii)The 3.5-mile segment of the Holcomb Creek from 0.25 miles downstream of Holcomb Crossing to the Deep Creek confluence, as a wild river.
 (B)Effect on ski operationsNothing in this paragraph affects— (i)the operations of the Snow Valley Ski Resort; or
 (ii)the State regulation of water rights and water quality associated with the operation of the Snow Valley Ski Resort.
 (215)Whitewater river, californiaThe following segments of the Whitewater River in the State of California, to be administered by the Secretary of Agriculture and the Secretary of the Interior, acting jointly:
 (A)The 5.8-mile segment of the North Fork Whitewater River from the source of the River near Mt. San Gorgonio to the confluence with the Middle Fork, as a wild river.
 (B)The 6.4-mile segment of the Middle Fork Whitewater River from the source of the River to the confluence with the South Fork, as a wild river.
 (C)The 1-mile segment of the South Fork Whitewater River from the confluence of the River with the East Fork to the section line between sections 32 and 33, T. 1 S., R. 2 E., as a wild river.
 (D)The 1-mile segment of the South Fork Whitewater River from the section line between sections 32 and 33, T. 1 S., R. 2 E., to the section line between sections 33 and 34, T. 1 S., R. 2 E., as a recreational river.
 (E)The 4.9-mile segment of the South Fork Whitewater River from the section line between sections 33 and 34, T. 1 S., R. 2 E., to the confluence with the Middle Fork, as a wild river.
 (F)The 5.4-mile segment of the main stem of the Whitewater River from the confluence of the South and Middle Forks to the San Gorgonio Wilderness boundary, as a wild river.
 (G)The 3.6-mile segment of the main stem of the Whitewater River from the San Gorgonio Wilderness boundary to .25 miles upstream of the southern boundary of section 35, T. 2 S., R. 3 E., as a recreational river..
				VBlack Lava Butte and Flat Top Mesa
			501.Black Lava Butte and Flat Top Mesa Area of Critical Environmental Concern
 (a)DesignationThere is established the Black Lava Butte and Flat Top Mesa Area of Critical Environmental Concern (referred to in this section as the covered area) within the California Desert Conservation Area under the Bureau of Land Management comprising approximately 6,350 acres as generally depicted on the map entitled Proposed Black Lava Butte and Flat Top Mesa ACEC and dated March 2, 2015.
 (b)AdministrationThe Secretary of the Interior shall administer the covered area to preserve the geological, biological, cultural, and archeological resources within the covered area.
 (c)WithdrawalSubject to valid existing rights, the Federal land and interests in Federal land included within the covered area are withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the United States mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing and mineral materials. (d)Prohibition on renewable energy generation facilitiesDevelopment of renewable energy generation facilities (excluding rights-of-way or facilities for the transmission of energy and telecommunication facilities and infrastructure) is prohibited within the covered area.
				VIMojave Trails Special Management Area
 601.DefinitionsIn this title: (1)Management areaThe term Management Area means the Mojave Trails Special Management Area.
 (2)MapThe term map means the map entitled Proposed Mojave Trails Special Management Area and dated September 30, 2015. (3)Energy transport facility (A)In generalThe term energy transport facility means any facility used for the operation, maintenance, transmission, distribution, or transportation of electricity or natural gas.
 (B)InclusionsThe term energy transport facility includes— (i)electric and gas transmission and distribution facilities;
 (ii)telecommunications facilities; and (iii)appurtenant equipment owned or used by a public or municipal utility company or water district.
 (4)Mechanized vehicleThe term mechanized vehicle means a motorized or mechanized vehicle or equipment used by a public or municipal utility company or water district to construct, operate, maintain, repair, or upgrade electricity, natural gas, telecommunications, or water infrastructure.
 (5)Public-utility companyThe term public-utility company has the meaning given the term in section 1262 of the Public Utility Holding Company Act of 2005 (42 U.S.C. 16451).
 (6)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
 (7)SecretaryThe term Secretary means the Secretary of the Interior. 602.Mojave trails special management area (a)EstablishmentThere is established the Mojave Trails Special Management Area in the State of California, to be managed by the Barstow Field Office and the Needles Field Office of the Bureau of Land Management.
 (b)PurposeThe purpose of the Management Area is— (1)to preserve and maintain the nationally significant biological, cultural, recreational, geological, educational, historic, scenic, and scientific values—
 (A)in the Central and Eastern Mojave Desert; and (B)along historic Route 66;
 (2)to secure the opportunity for present and future generations to experience and enjoy the magnificent vistas, wildlife, land forms, and natural and cultural resources of the Management Area;
 (3)to provide public recreational use of the Management Area, including motorized vehicle use on designated roads and trails; and
 (4)to provide access to mineral resources for mining and economic development. (c)BoundariesThe Management Area shall consist of the public lands in San Bernardino County, California, comprising approximately 965,000 acres, as generally depicted on the map.
				(d)Map; legal description
 (1)In generalAs soon as practicable, but not later than three years, after the date of enactment of this Act, the Secretary shall submit a map and legal description of the Management Area to—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description submitted under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any errors in the map and legal description.
 (3)AvailabilityCopies of the map submitted under paragraph (1) shall be on file and available for public inspection in—
 (A)the Office of the Director of the Bureau of Land Management; and (B)the appropriate office of the Bureau of Land Management in the State of California.
						603.Management
 (a)Certain activities authorizedThe Secretary shall allow hiking, camping, hunting, trapping, fishing, and sightseeing and the use of motorized vehicles, mountain bikes, and horses on designated routes in the Management Area in a manner that—
 (1)is consistent with the purpose of the Management Area; (2)ensures public health and safety; and
 (3)is consistent with applicable law. (b)Off-Highway vehicle use (1)In generalExcept as otherwise provided in this subsection and subject to all other applicable laws, the use of off-highway vehicles shall be permitted on routes in the Management Area generally depicted on the map.
 (2)ClosureSubject to paragraph (3), the Secretary may temporarily close or permanently reroute a portion of a route described in paragraph (1) or opened pursuant to paragraph (4)—
 (A)to prevent, or allow for restoration of, resource damage; (B)to protect tribal cultural resources, including the resources identified in the tribal cultural resources management survey conducted under subsection (g);
 (C)to address public safety concerns; or (D)as otherwise required by law.
 (3)No net lossExcept in the case of the temporary closure of a route due to an emergency, before any routes described in paragraph (1) are closed, the Secretary should open new routes pursuant to paragraph (4) to ensure that there is no net loss in the total mileage of open routes in the Management Area available for off-highway vehicle use.
 (4)Designation of additional routesDuring the three-year period beginning on the date of enactment of this Act, the Secretary— (A)shall accept petitions from the public regarding additional routes for off-highway vehicles in the Management Area; and
 (B)may designate additional routes that the Secretary determines— (i)would provide significant or unique recreational opportunities; and
 (ii)are consistent with the purposes of the Management Area. (c)Memorandum of understanding with California Department of Fish and WildlifeNot later than 180 days after the date of the enactment of this Act, the Secretary shall enter into a memorandum of understanding with the California Department of Fish and Wildlife to permit operationally feasible, ongoing access to the Management Area for the placement and maintenance of water development projects as considered necessary for wildlife conservation.
				(d)Hunting, trapping, and fishing
 (1)In generalExcept as provided in paragraph (2), the Secretary shall permit hunting, trapping, and fishing within the Management Area in accordance with applicable Federal and State laws (including regulations).
 (2)TrappingNo amphibians or reptiles may be collected within the Management Area, except for— (A)scientific purposes;
 (B)the removal of an invasive species; or (C)identification/medical purposes in response to a snakebite.
 (3)RegulationsThe Secretary, after consultation with the California Department of Fish and Wildlife, may designate zones in which, and establish periods during which, hunting, trapping, and fishing shall not be allowed in the Management Area for reasons of public safety, administration, resource protection, or public use and enjoyment.
					(e)Grazing
 (1)In generalNothing in this title terminates any valid existing grazing permit within the Management Area. (2)Effect on blair permitNothing in this title affects the Lazy Daisy grazing permit (permittee number 9076) on land included in the Management Area including the transfer of title to the grazing permit to the Secretary or to a private party.
 (3)Permit retirementThe Secretary may acquire base property and associated grazing permits within the Management Area for purposes of permanently retiring the permit if—
 (A)the permittee is a willing seller; (B)the permittee and Secretary reach an agreement concerning the terms and conditions of the acquisition; and
 (C)termination of the allotment would further the purposes of the Management Area described in section 602(b).
						(f)New mining
 (1)Open to miningThe Management Area will remain— (A)open to location, entry, and patent under the public mining laws; and
 (B)subject to the mineral leasing and mineral materials laws. (2)LimitationsNew mining will not be permitted on—
 (A)any land within the Management Area donated to the United States for conservation purposes since January 1, 1995; or
 (B)more than 10 percent of the total acreage of the Management Area. (g)Access to state and private land (1)AccessThe Secretary shall provide adequate access to each owner of non-Federal land or interests in non-Federal land within the boundary of the Management Area to ensure the reasonable maintenance, use, and enjoyment of the land or interest by the owner.
 (2)Survey of existing motorized access routesNot later than two years after enactment of this title, the Secretary shall consult with the owners of all non-Federal land within the boundary of the Monument to inventory all existing motorized access routes to private parcels existing as of the date of enactment of this title.
 (3)Prohibition on closing motorized access routesThe Secretary shall not close or deny use of any routes inventoried in paragraph (2). (4)Public safety exceptionSubject to paragraph (5), the Secretary may temporarily or permanently reroute a portion of a route inventoried in paragraph (2) to address public safety concerns.
 (5)No let loss of accessExcept in the case of temporary closure of a route due to an emergency, before any route inventoried in paragraph (2) is closed, the Secretary must open a new motorized access route to private parcels impacted by the closure.
					(h)Limitations on commercial enterprises
 (1)In generalExcept as provided in paragraphs (2) and (3), or as required for the customary operation, maintenance, upgrade, expansion, or development of energy transport facilities within corridors or rights-of-way described in subsection (g), no commercial enterprises shall be authorized within the boundary of the Management Area after the date of enactment of this Act.
 (2)Additional exceptions authorized by secretaryThe Secretary may authorize exceptions to paragraph (1) if the Secretary determines that the commercial enterprise would further the purposes described in section 602(b).
 (3)ExceptionsThis subsection does not apply to the following: (A)Energy transport facilities that are owned or operated by a utility subject to regulation by the Federal Government or a State government or a State utility with a service obligation (as those terms may be defined in section 217 of the Federal Power Act (16 U.S.C. 824q)).
 (B)Mining. (C)Commercial vehicular touring enterprises within the Management Area that operate on designated routes.
 (D)Holders of permits for commercial enterprises, such as touring, wildlife viewing, or guiding for profit, within the Management Area, regardless of whether the permit is issued before, on, or after the date of the enactment of this Act.
 (E)Commercial operations that take place on non-Federal land within the boundary of the Management Area.
						(i)Rights-of-Way and Energy transport facilities
 (1)In generalSubject to paragraph (2), nothing in this title precludes, prevents, or inhibits the following activities within rights-of-way or corridors in existence in the Management Area as of the date of the enactment of this Act:
 (A)Use of mechanized vehicles. (B)Customary operation.
 (C)Maintenance. (D)Construction.
 (E)Incidental uses. (F)Upgrades or expansion.
 (G)Relocation within the right-of-way. (H)Replacement.
 (I)Development of energy transport facilities. (2)LimitationThe activities described in paragraph (1) shall be conducted in a manner that minimizes the impact of the activities on Management Area resources.
 (3)Rights-of-wayThe Secretary shall, to the maximum extent practicable— (A)permit rights-of-way and corridor alignments that best protect the values and resources of the Management Area described in section 602(b); and
 (B)ensure that— (i)existing rights-of-way and utility corridors within the Management Area are fully utilized before authorizing any new or expanded utility right-of-way or corridor; and
 (ii)no economically, technically, or legally feasible alternative exists outside the Management Area before authorizing a new or expanded energy transport facility right-of-way or corridor within the Management Area.
							(4)Effect on existing facilities and rights-of-way
 (A)In generalNothing in this section terminates or limits any valid right-of-way within the Management Area in existence as of the date of enactment of this Act (including the customary operation, maintenance, repair, relocation within an existing right-of-way, or replacement of energy transport facilities within an existing right-of-way), or other authorized right-of-way, including a right-of-way described in subparagraph (B).
 (B)InclusionsA right-of-way referred to in subparagraph (A) includes, but is not limited to— (i)a right-of-way issued, granted, or permitted to—
 (I)the Southern California Edison Company or any predecessors, successors, or assigns of the Southern California Edison Company, which are referred to as of the date of enactment of this Act as Lugo-Mohave, Eldorado-Lugo, Cima-Eldorado-Pisgah 1 and 2, and Lugo-Pisgah 1 and 2 transmission line rights-of-way, Hector, Lava, Sheephole, and Danby distribution circuit rights-of-way, and any rights-of-way affiliated with the Camino Substation;
 (II)the Pacific Gas and Electric Company or any predecessors, successors, or assigns of the Pacific Gas and Electric Company, which are referred to as Gas Transmission Lines 300A, 300B, 311, and 372 rights-of-way;
 (III)the Southern California Gas Company or any predecessors, successors, or assigns of the Southern California Gas Company, which are referred to as Gas Transmission Lines 235, 3000, and 6916 rights-of-way; and
 (IV)the Celeron Pipeline Company and the All American Pipeline Company by Right-of-Way Grant No. CA 14013 from the Bureau of Land Management; and
 (ii)a right-of-way authorization issued on the expiration of an existing right-of-way authorization described in clause (i).
 (C)Publication of plansNot later than one year after the date of enactment of this Act, the Secretary, in consultation with the Southern California Edison Company, the Pacific Gas and Electric Company, the Southern California Gas Company, and the Metropolitan Water District of Southern California, shall publish plans for regular and emergency access by such utilities to the respective rights-of-way of those utilities within the Management Area.
 (5)Upgrading and expansion of existing rights-of-wayNothing in this subsection prohibits the upgrading (including the construction, relocation, or replacement within an existing right-of-way) or expansion of an existing energy transport facility for the purpose of increasing the transmission capacity of the energy transport facility or for providing energy storage consistent with requirements of the California Public Utilities Commission, or the Federal or State agency with regulatory authority over those actions, in—
 (A)existing rights-of-way or corridors within the Management Area; or (B)a right-of-way issued, granted, or permitted by the Secretary that is contiguous or adjacent to existing energy transport facility rights-of-way, including existing Southern California Edison Company, Pacific Gas and Electric Company, and Southern California Gas Company energy transport facility rights-of-way.
 (6)Interstate 40 transportation corridorFor purposes of utility rights-of-way under this subsection, the Secretary shall consider the Interstate 40 transportation corridor to be equivalent to a utility right-of-way corridor in existence as of the date of the enactment of this Act.
					(7)New rights-of-way
 (A)In generalExcept as authorized in subparagraph (B), any new right-of-way within the Management Area shall— (i)only be permitted—
 (I)in an energy corridor that is designated as of the date of enactment of this Act; or (II)as an expansion of an energy corridor described in subclause (I); and
 (ii)require compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)ApprovalA new right-of-way, or expansion of an existing energy corridor, authorized by subparagraph (A) shall only be approved if the Secretary, in consultation with applicable Federal and State agencies, determines that the new right-of-way or expansion of an existing corridor is consistent with—
 (i)this title; (ii)other applicable laws;
 (iii)the purposes of the Management Area described in section 602(b); and (iv)the management plan for the Management Area.
 (j)OverflightsNothing in this title or the management plan restricts or precludes— (1)overflights (including low-level overflights) of military, commercial, and general aviation aircraft that can be seen or heard within the Management Area;
 (2)the designation or creation of new units of special use airspace; (3)the establishment of military flight training routes over the Management Area; or
 (4)the use (including takeoff and landing) of helicopters and other aerial devices to construct or maintain energy transport facilities.
 (k)WithdrawalSubject to valid existing rights, all Federal land within the Management Area is withdrawn from— (1)all forms of entry, appropriation, or disposal under the public land laws; and
 (2)right-of-way, leasing, or disposition under all laws relating to solar, wind, and geothermal energy.
 (l)Prohibition on renewable energy generation facilitiesDevelopment of renewable energy generation facilities (excluding rights-of-way or facilities for the transmission of energy and telecommunication facilities and infrastructure) is prohibited within the Management Area.
 (m)No buffersThe establishment of the Management Area shall not— (1)create a protective perimeter or buffer zone around the Management Area; or
 (2)restrict, preclude, limit, or prevent uses or activities outside the Management Area that are permitted under other applicable laws, even if the uses or activities are prohibited within the Management Area.
 (n)Notice of available routesThe Secretary shall ensure that visitors to the Management Area have access to adequate notice relating to the availability of designated routes in the Management Area through—
 (1)the placement of appropriate signage along the designated routes; (2)the distribution of maps, safety education materials, and other information that the Secretary determines to be appropriate; and
 (3)restoration of areas that are not designated as open routes, including vertical mulching. (o)StewardshipIn consultation with Indian tribes and other interested persons, the Secretary shall develop a program to provide opportunities for monitoring and stewardship of the Management Area to minimize environmental impacts and prevent resource damage from recreational use, including volunteer assistance with—
 (1)route signage; (2)restoration of closed routes;
 (3)protection of Management Area resources; and (4)recreation education.
 (p)Protection of tribal cultural resourcesNot later than two years after the date of enactment of this Act, the Secretary, in accordance with chapter 2003 of title 54, United States Code, and any other applicable law, shall—
 (1)prepare and complete a tribal cultural resources survey of the Management Area; and (2)consult with the Fort Mojave Indian Tribe, the Colorado River Indian Tribes, the Chemehuevi Indian Tribe, the San Manuel Band of Serrano Mission Indians, and other Indian tribes with historic or cultural ties to land within, or adjacent to, the Management Area regarding the management of portions of the Management Area containing sacred sites or cultural importance to the Indian tribes on the development and implementation of the tribal cultural resources survey under paragraph (1).
					(q)Protection of property rights
 (1)No affect on non-federal landThe establishment of the Management Area does not affect— (A)any land or interest in land held by the State of California, political subdivision of the State, or special district;
 (B)any private property right (including a water development right) within or adjacent to the boundaries of the Management Area;
 (C)any land, interest in land, or customary operation, maintenance, repair, or replacement activity carried out on, over, or under land or within an existing right-of-way in the Management Area; or
 (D)access to valid existing water rights and the operation and maintenance of water conveyance structures associated with the water rights.
 (2)No new authorityNothing in this title grants to the Secretary any authority on or over non-Federal land not already provided by law.
					604.Acquisition of land
 (a)In generalThe Secretary may acquire for inclusion in the Management Area any land or interests in land within the boundary of the Management Area owned by the State, units of local government, Indian tribes, nonprofit organizations, private individuals, or any other landowner only by—
 (1)donation; (2)exchange with a willing party; or
 (3)purchase from a willing seller. (b)Use of easementsTo the maximum extent practicable and only with the approval of the landowner, the Secretary may use permanent conservation easements to acquire an interest in land in the Management Area rather than acquiring fee simple title to the land.
 (c)Incorporation of acquired land and interests in landAny land or interest in land within the boundaries of the Management Area that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the Management Area.
				(d)Donated and acquired land
 (1)In generalAll land within the boundary of the Management Area donated to the United States or acquired using amounts from the land and water conservation fund established under section 200302 of title 54, United States Code, before, on, or after the date of enactment of this Act—
 (A)shall be managed in accordance with section 603; and (B)shall be managed consistent with the purposes of the Management Area described in section 602(b).
 (2)Effect on management areaLand within the boundary of the Management Area that is contiguous to land donated to the United States or acquired through purchase or exchange shall be managed in a manner consistent with conservation purposes, subject to applicable law.
					605.Renewable energy right-of-way applications
 (a)In generalApplicants for rights-of-way for the development of solar energy facilities that have been terminated by the establishment of the Management Area shall be granted the right of first refusal to apply for replacement sites that—
 (1)have not previously been encumbered by right-of-way applications; and (2)are located within the Solar Energy Zones designated by the Solar Energy Programmatic Environmental Impact Statement of the Department of the Interior and the Department of Energy.
 (b)EligibilityTo be eligible for a right of first refusal under subsection (a), an applicant shall have, on or before December 1, 2009—
 (1)submitted an application for a right-of-way to the Bureau of Land Management; (2)completed a plan of development to develop a solar energy facility on land within the Management Area;
 (3)submitted cost recovery funds to the Bureau of Land Management to assist with the costs of processing the right-of-way application;
 (4)successfully submitted an application for an interconnection agreement with an electrical grid operator that is registered with the North American Electric Reliability Corporation; and
					(5)
 (A)secured a power purchase agreement; or (B)a financially and technically viable solar energy facility project, as determined by the Director of the Bureau of Land Management.
 (c)Equivalent energy productionEach right-of-way for a replacement site granted under this section shall— (1)authorize the same energy production at the replacement site as had been applied for at the site that had been the subject of the terminated application; and
 (2)have— (A)appropriate solar insolation and geotechnical attributes; and
 (B)adequate access to existing transmission or feasible new transmission. (d)Existing rights-of-Way applicationsNothing in this section alters, affects, or displaces primary rights-of-way applications within the Solar Energy Study Areas unless the applications are otherwise altered, affected, or displaced as a result of the Solar Energy Programmatic Environmental Impact Statement of the Department of the Interior and the Department of Energy.
 (e)DeadlinesA right of first refusal granted under this section shall only be exercisable by the date that is 180 days after the date of enactment of this Act.
 (f)Expedited application processingThe Secretary shall expedite the review of replacement site applications from eligible applicants, as described in subsection (b).
				606.Expedited environmental review process to facilitate route 66 bridge repair and replacement within
			 management area
 (a)Programmatic environmental review processConsistent with section 139 of title 23, United States Code, the Secretary of Transportation shall authorize the use of a single programmatic environmental review process to cover all repair or replacement projects proposed for bridges of Route 66, also known as National Trails Highway, located within the Management Area.
 (b)Preservation of parklands, refuges, and historic sitesSection 138 of title 23, United States Code, and section 303 of title 49, United States Code, shall not apply to the bridge repair and replacement projects described in subsection (a).
 (c)Endangered species actThe bridge repair and replacement projects described in subsection (a) are exempt from the biological survey and consultation requirements of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (d)National historic preservation reviewSection 306108 of title 54, United States Code, shall not apply to the bridge repair and replacement projects described in subsection (a).
 (e)Federal actions To address environmental justiceExecutive Order No. 12898 (59 Fed. Reg. 7629; 42 U.S.C. 4321 note), as amended by Executive Order No. 12948 (60 Fed. Reg. 6381), shall not apply to the bridge repair and replacement projects described in subsection (a).
				VIISand to Snow National Monument
 701.DefinitionsIn this title: (1)Energy transport facility (A)In generalThe term energy transport facility means any facility used for the operation, maintenance, transmission, distribution, or transportation of electricity or natural gas.
 (B)InclusionsThe term energy transport facility includes— (i)electric and gas transmission and distribution facilities;
 (ii)telecommunications facilities; and (iii)appurtenant equipment owned or used by a public or municipal utility company or water district.
 (2)MapThe term map means the map entitled Proposed Sand to Snow National Monument and dated August 4, 2015. (3)Mechanized vehicleThe term mechanized vehicle means a motorized or mechanized vehicle or equipment used by a public or municipal utility company or water district to construct, operate, maintain, repair, or upgrade electricity, natural gas, telecommunications, or water infrastructure.
 (4)MonumentThe term Monument means the Sand to Snow National Monument established by section 702(a). (5)Public-utility companyThe term public-utility company has the meaning given the term in section 1262 of the Public Utility Holding Company Act of 2005 (42 U.S.C. 16451).
 (6)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting jointly. 702.Sand to Snow National Monument (a)EstablishmentThere is established in the State of California the Sand to Snow National Monument.
 (b)PurposesThe purposes of the Monument are— (1)to preserve the nationally significant biological, cultural, educational, geological, historic, scenic, and recreational values at the convergence of the Mojave and Colorado Desert and the San Bernardino Mountains; and
 (2)to secure the opportunity for present and future generations to experience and enjoy the magnificent vistas, wildlife, land forms, and natural and cultural resources of the Monument.
					(c)Boundaries
 (1)In generalThe Monument shall consist of the Federal land and Federal interests in land within the boundaries depicted on the map.
 (2)Distance from state highwaysIn accordance with the policy of the Bureau of Land Management, the boundaries of the Monument shall be set back not less than 300 feet from all State highways.
					(d)Map; legal descriptions
 (1)Legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretaries shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate legal descriptions of the Monument, based on the map.
 (2)CorrectionsThe map and legal descriptions of the Monument shall have the same force and effect as if included in this title, except that the Secretaries may correct clerical and typographical errors in the map and legal descriptions.
 (3)Availability of mapThe map shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management.
					703.Management of Monument
 (a)In generalThe Secretaries shall— (1)only allow uses of the Monument that—
 (A)further the purposes described in section 702(b); (B)are included in the management plan developed under subsection (g); and
 (C)do not interfere with the energy transport facility rights-of-way authorized under section 704(e); and
 (2)subject to valid existing rights, manage the Monument to protect the resources of the Monument, in accordance with—
 (A)this title; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)any other applicable provisions of law. (b)Cooperation agreements (1)General authorityConsistent with the management plan and authorities applicable to the Monument, the Secretaries may enter into cooperative agreements (including special use permits with any person (including educational institutions and Indian tribes)), for the purposes of interpreting, researching, and providing education on the resources of the Monument.
 (2)Memorandum of understanding with California Department of Fish and WildlifeNot later than 180 days after the date of the enactment of this Act, the Secretaries shall enter into a memorandum of understanding with the California Department of Fish and Wildlife to permit operationally feasible, ongoing access to the Monument for the placement and maintenance of water development projects as considered necessary for wildlife conservation.
 (c)Administration of subsequently acquired landAny land or interest in land within the boundaries of the Monument that is acquired by the Secretaries after the date of enactment of this Act shall be managed by the Secretary concerned in accordance with this title.
				(d)Limitations
					(1)Property rights
 (A)In generalThe establishment of the Monument does not— (i)affect—
 (I)any land or interest in land held by the State, political subdivision of the State, or special district;
 (II)any private property right (including a water development right) within the boundaries of the Monument;
 (III)any land, interest in land, or customary operation, maintenance, repair, or replacement activity carried out on, over, or under land or within a right-of-way granted to, owned by, or controlled by the Metropolitan Water District or the Southern California Edison Company pursuant to law or legal right (including the Act of June 18, 1932 (47 Stat. 324, chapter 270)) included in the Monument and conducted in a manner that minimizes the impact on the resources of the Monument; or
 (IV)access to valid existing water rights and the operation and maintenance of water conveyance structures associated with the water rights; or
 (ii)grant to the Secretaries any authority on or over non-Federal land not already provided by law. (B)PlansNot later than one year after the date of enactment of this Act, the Secretaries, in consultation with the district and company referred to in subparagraph (A)(i)(III) shall publish plans for regular and emergency access to the land and rights-of-way owned or controlled by the company or district.
 (2)AuthorityThe authority of the Secretaries under this title extends only to Federal land and Federal interests in land included in the Monument.
					(e)Adjacent management
 (1)In generalNothing in this title creates any protective perimeter or buffer zone around the Monument. (2)Activities outside monumentThe fact that an activity or use on land outside the Monument can be seen or heard within the Monument shall not preclude the activity or use outside the boundary of the Monument.
 (3)No additional regulationNothing in this title requires additional regulation of activities on land outside the boundary of the Monument.
 (f)Air and water qualityNothing in this title affects the standards governing air or water quality outside the boundary of the Monument.
				(g)Management plan
 (1)In generalThe Secretaries shall— (A)not later than three years after the date of enactment of this Act, complete a management plan for the conservation and protection of the Monument; and
 (B)on completion of the management plan— (i)submit the management plan to—
 (I)the Committee on Natural Resources of the House of Representatives; and (II)the Committee on Energy and Natural Resources of the Senate; and
 (ii)make the management plan available to the public. (2)InclusionsThe management plan shall include provisions that—
 (A)provide for the conservation and protection of the Monument; (B)authorize the continued recreational uses of the Monument (including hiking, camping, hunting, mountain biking, sightseeing, off-highway vehicle recreation on designated routes, rockhounding, sport shooting, and horseback riding), if the recreational uses are consistent with this title and any other applicable law;
 (C)address the designation and maintenance of roads, trails, and paths in the Monument and take into consideration—
 (i)connecting trails within the Monument to trails on other adjacent public land; and (ii)establishing a trailhead at Cabot’s Pueblo in the city of Desert Hot Springs, California;
 (D)address regional fire management planning and coordination between the Director of the Bureau of Land Management, the Chief of the Forest Service, Riverside County, and San Bernardino County;
 (E)address the establishment of a visitor center to serve the Monument and adjacent public land; (F)provide for the maintenance of and access to energy transport facilities and rights-of-way within the Monument; and
 (G)provide for the maintenance of and access to existing water conveyance systems and rights-of-way within the Monument.
						(3)Preparation and implementation
 (A)Applicable lawThe Secretaries shall prepare and implement the management plan in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other applicable laws.
 (B)ConsultationIn preparing and implementing the management plan, the Secretaries shall periodically consult with— (i)the advisory committee established under section 706;
 (ii)interested private property owners and holders of valid rights located within the boundaries of the Monument; and
 (iii)representatives of the San Manuel Band of Serrano Mission Indians, the Morongo Band of Mission Indians, and other Indian tribes with historic or cultural ties to land within, or adjacent to, the Monument regarding the management of portions of the Monument that are of cultural importance to the Indian tribes.
 (4)Interim managementExcept as otherwise prohibited by this Act, pending completion of the management plan for the Monument, the Secretaries shall manage any Federal land and Federal interests in land within the boundary of the Monument—
 (A)in accordance with section 1.6D of the Bureau of Land Management manual numbered 6220, dated July 13, 2012, and entitled National Monuments, National Conservation Areas, and Similar Designations; and
 (B)consistent with the purposes of the Monument described in section 702(b). 704.Uses of Monument (a)Use of off-Highway motorized vehicles (1)In generalExcept as necessary for administrative purposes or to respond to an emergency, the use of off-highway motorized vehicles in the Monument (including the use of off-highway motorized vehicles for commercial touring) shall be permitted only on designated routes, subject to all applicable law and as authorized by the management plan.
 (2)InventoryNot later than two years after the date of enactment of this Act, the Director of the Bureau of Land Management shall—
 (A)complete an inventory of all existing routes in the Monument; and (B)designate routes concurrently with the completion of the management plan.
						(b)Hunting, trapping, and fishing
 (1)In generalExcept as provided in paragraph (2), the Secretaries shall permit hunting, trapping, and fishing within the Monument in accordance with applicable Federal and State laws (including regulations) as of the date of enactment of this Act.
 (2)TrappingNo amphibians or reptiles may be collected within the Monument, except for— (A)scientific purposes;
 (B)the removal of an invasive species; or (C)identification/medical purposes in response to a snakebite.
 (3)RegulationsThe Secretaries, after consultation with the California Department of Fish and Wildlife, may designate zones in which, and establish periods during which, hunting, trapping, and fishing shall not be allowed in the Monument for reasons of public safety, administration, resource protection, or public use and enjoyment.
					(c)Access to state and private land
 (1)AccessThe Secretaries shall provide access to each owner of non-Federal land or interests in non-Federal land within the boundary of the Monument to ensure the reasonable maintenance, use, and enjoyment of the land or interest by the owner.
 (2)Survey of existing motorized access routesNot later than two years after enactment of this Act, the Secretaries shall consult with the owners of all non-Federal land within the boundary of the Monument to inventory all existing motorized access routes to private parcels existing as of the date of enactment of this Act.
 (3)Prohibition on closing motorized access routesThe Secretaries shall not close, restrict, or deny use of any routes inventoried in paragraph (2). (4)Public safety exceptionSubject to paragraph (5), the Secretaries may temporarily or permanently reroute a portion of a route inventoried in paragraph (2) to address public safety concerns.
 (5)No net loss of accessExcept in the case of temporary closure of a route due to an emergency, before any route inventoried in paragraph (2) is closed, the Secretaries must open a new motorized access route to private parcels impacted by the closure.
					(d)Limitations
 (1)Commercial enterprisesExcept as provided in paragraphs (2) and (3), or as required for the customary operation, maintenance, upgrade, expansion, or development of energy transport facilities within the rights-of-way described in subsection (e), no commercial enterprises shall be authorized within the boundary of the Monument after the date of enactment of this Act.
 (2)Authorized exceptionsThe Secretaries may authorize exceptions to paragraph (1) if the Secretaries determine that the commercial enterprises would further the purposes described in section 702(b).
 (3)ApplicationThis subsection does not apply to the following: (A)Energy transport facilities that are owned or operated by a utility subject to regulation by the Federal Government or a State government or a State utility with a service obligation (as those terms are defined in section 217 of the Federal Power Act (16 U.S.C. 824q)).
 (B)Commercial vehicular touring enterprises within the Monument that operate on designated routes. (C)Holders of permits for commercial enterprises, such as touring, wildlife viewing, or guiding for profit, within the Monument, regardless of whether the permit is issued before, on, or after the date of the enactment of this Act.
 (D)Commercial operations that take place on non-Federal land within the boundary of the Monument. (e)Energy transport facilities and rights-of-Way (1)In generalSubject to paragraph (2), nothing in this Act precludes, prevents, or inhibits the use of mechanized vehicles or customary operation, maintenance, upgrade, expansion, relocation within an existing right-of-way, replacement, or development of energy transport facilities within existing rights-of-way located in the Monument.
 (2)LimitationThe activities described in paragraph (1) shall be conducted in a manner that minimizes the impact of the activities on Monument resources.
 (3)Rights-of-wayThe Secretaries shall, to the maximum extent practicable— (A)permit rights-of-way that best protect the values and resources of the Monument described in section 702(b); and
 (B)ensure that— (i)existing rights-of-way within the Monument are fully utilized before authorizing any new or expanded utility right-of-way; and
 (ii)no economically, technically, or legally feasible alternative exists outside the Monument before authorizing a new or expanded energy transport facility right-of-way within the Monument.
							(4)Effect on existing facilities and rights-of-way
 (A)In generalNothing in this section terminates or limits any valid right-of-way within the Monument in existence on the date of enactment of this Act (including the customary operation, maintenance, repair, relocation within an existing right-of-way, or replacement of energy transport facilities within an existing right-of-way), or other authorized right-of-way, including a right-of-way described in subparagraph (B).
 (B)InclusionsA right-of-way referred to in subparagraph (A) includes— (i)a right-of-way issued, granted, or permitted to the Southern California Edison Company or any predecessors, successors, or assigns of the Southern California Edison Company, which are referred to as the Devers-Hi Desert-Terawind-Yucca transmission line rights-of-way and Coachella, Skyborne, and Toll distribution circuit rights-of-way; and
 (ii)a right-of-way authorization issued on the expiration of an existing right-of-way authorization described in clause (i).
 (C)Publication of plansNot later than one year after the date of enactment of this Act, the Secretaries, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Southern California Edison Company within the Monument.
 (5)Upgrading and expansion of existing rights-of-wayNothing in this subsection prohibits the upgrading (including the construction, relocation, or replacement within an existing right-of-way) or expansion of an existing energy transport facility for the purpose of increasing the transmission capacity of the energy transport facility or for providing energy storage consistent with the requirements of the California Public Utilities Commission in—
 (A)existing rights-of-way within the Monument; or (B)a right-of-way issued, granted, or permitted by the Secretaries that is contiguous or adjacent to existing energy transport facility rights-of-way, including existing Southern California Edison Sand to Snow energy transport facility rights-of-way.
						(6)New rights-of-way and new uses
 (A)In generalExcept as authorized in subparagraph (B), any new rights-of-way or new uses within existing rights-of-way shall require compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)ApprovalNew rights-of-way shall only be approved if the Secretaries, in consultation with applicable Federal and State agencies, determine that the new rights-of-way are consistent with—
 (i)this title; (ii)other applicable laws;
 (iii)the purposes of the Monument described in section 702(b); and (iv)the management plan for the Monument.
 (f)OverflightsNothing in this title or the management plan restricts or precludes— (1)overflights (including low-level overflights) of military, commercial, and general aviation aircraft that can be seen or heard within the Monument;
 (2)the designation or creation of new units of special use airspace; (3)the establishment of military flight training routes over the Monument; or
 (4)the use (including takeoff and landing) of helicopters and other aerial devices to construct or maintain energy transport facilities.
					(g)Withdrawals
 (1)In generalSubject to this Act and valid existing rights and except as provided in paragraph (2), the Federal land and interests in Federal land included within the Monument are withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the public land mining laws; and
 (C)operation of the mineral leasing, geothermal leasing, and mineral materials laws. (2)ExchangeParagraph (1) does not apply to an exchange that the Secretaries determine would further the protective purposes of the Monument.
 (h)Prohibition on renewable energy generation facilitiesDevelopment of renewable energy generation facilities (excluding rights-of-way or facilities for the transmission of energy and telecommunication facilities and infrastructure) is prohibited within the Monument.
				(i)Access to renewable energy and energy transport facilities
 (1)In generalOn a determination by the Secretaries that no reasonable alternative access exists and subject to paragraph (2), the Secretaries may allow new rights-of-way within the Monument to provide reasonable vehicular access to renewable energy project sites and appurtenant energy transport facilities outside the boundaries of the Monument.
 (2)RestrictionsTo the maximum extent practicable, the rights-of-way shall be designed and sited to be consistent with the purposes of the Monument described in section 702(b).
					705.Acquisition of land
 (a)In generalThe Secretaries may acquire for inclusion in the Monument any land or interests in land within the boundary of the Monument owned by the State, units of local government, Indian tribes, nonprofit organizations, private individuals, or any other landowner only by—
 (1)donation; (2)exchange with a willing party; or
 (3)purchase from a willing seller. (b)Use of easementsTo the maximum extent practicable and only with the approval of the landowner, the Secretaries may use permanent conservation easements to acquire an interest in land in the Monument rather than acquiring fee simple title to the land.
 (c)Incorporation of acquired land and interests in landAny land or interest in land within the boundaries of the Monument that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the Monument.
				(d)Donated and acquired land
 (1)In generalAll land within the boundary of the Monument donated to the United States or acquired using amounts from the land and water conservation fund established under section 200302 of title 54, United States Code, before, on, or after the date of enactment of this Act—
 (A)is withdrawn from mineral entry; and (B)shall be managed in accordance with sections 703 and 704 consistent with the purposes of the Monument described in section 702(b).
 (2)Effect on monumentLand within the boundary of the Monument that is contiguous to land donated to the United States or acquired through purchase or exchange shall be managed in a manner consistent with conservation purposes, subject to applicable law.
					706.Advisory committee
 (a)In generalThe Secretaries shall establish an advisory committee for the Monument, the purpose of which is to advise the Secretaries with respect to the preparation and implementation of the management plan required by section 703(g).
 (b)MembershipTo the maximum extent practicable, the advisory committee shall include the following members, to be appointed by the Secretaries:
 (1)A representative with expertise in natural science and research selected from a regional institution of higher education or research.
 (2)A representative of the Department of Defense. (3)A representative of the California Natural Resources Agency.
 (4)A representative of each of San Bernardino and Riverside Counties, California. (5)A representative of each of the cities of Banning, Desert Hot Springs and Yucca Valley, California.
 (6)A representative of the San Manuel Band of Serrano Mission Indians. (7)A representative of the Morongo Band of Mission Indians.
 (8)A representative of the Friends of Big Morongo Preserve. (9)A representative of The Wildlands Conservancy.
 (10)A representative of the Coachella Valley Mountains Conservancy. (11)A representative of the San Gorgonio Wilderness Association.
 (12)A representative of the Morongo Valley Community Services District. (13)A representative of organizations relating to each of the following recreational activities:
 (A)Off-highway vehicles. (B)Hunting.
 (C)Rockhounding. (14)A representative of the Southern California Edison Company.
 (15)A representative of the Metropolitan Water District. (16)A representative of Banning Heights Mutual Water Company.
 (17)A representative of the Society for the Conservation of Bighorn Sheep. (18)A representative of the Bighorn Sheep Preservation Group.
					(c)Terms
 (1)In generalIn appointing members under subsection (b), the Secretaries shall appoint 1 primary member and 1 alternate member who meets the qualifications described in each of those paragraphs.
					(2)Vacancy
 (A)Primary memberA vacancy on the advisory committee with respect to a primary member shall be filled by the applicable alternate member.
 (B)Alternate memberThe Secretaries shall appoint a new alternate member in the event of a vacancy with respect to an alternate member of the advisory committee.
						(3)Termination
 (A)In generalThe term of all members of the advisory committee shall terminate on the termination of the advisory committee under subsection (g).
 (B)New advisory committeeThe Secretaries may establish a new advisory committee on the termination of the advisory committee under subsection (g) to provide ongoing recommendations on the management of the Monument.
 (d)QuorumA quorum of the advisory committee shall consist of a majority of the primary members. (e)Chairperson and procedures (1)In generalThe advisory committee shall select a chairperson and vice chairperson from among the primary members of the advisory committee.
 (2)DutiesThe chairperson and vice chairperson selected under paragraph (1) shall establish any rules and procedures for the advisory committee that the chairperson and vice chairperson determine to be necessary or desirable.
 (f)Service without compensationMembers of the advisory committee shall serve without pay. (g)TerminationThe advisory committee shall cease to exist on—
 (1)the date on which the management plan is officially adopted by the Secretaries; or (2)such later date as the Secretaries may specify.
 707.Wireless communications facilitiesNothing in this title shall be construed to affect, restrict, or prevent the installation of wireless communications facilities in the Monument within the area depicted as Morongo Gorge on the map.
			VIIILand Conveyances, Withdrawals, and Related Provisions
			801.Release of Federal reversionary land interests
 (a)DefinitionsIn this section: (1)1932 actThe term 1932 Act means the Act of June 18, 1932 (47 Stat. 324, chapter 270).
 (2)DistrictThe term District means the Metropolitan Water District of Southern California. (b)ReleaseSubject to valid existing claims perfected prior to the effective date of the 1932 Act and the reservation of minerals set forth in the 1932 Act, the Secretary of the Interior shall release, convey, or otherwise quitclaim to the District, in a form recordable in local county records, and subject to the approval of the District, after consultation and without monetary consideration, all right, title, and remaining interest of the United States in and to the land that was conveyed to the District pursuant to the 1932 Act or any other law authorizing conveyance subject to restrictions or reversionary interests retained by the United States, on request by the District.
 (c)Terms and conditionsA conveyance authorized by subsection (b) shall be subject to the following terms and conditions: (1)The District shall cover, or reimburse the Secretary of the Interior for, the costs incurred by the Secretary to make the conveyance, including title searches, surveys, deed preparation, attorneys’ fees, and similar expenses.
 (2)By accepting the conveyances, the District agrees to indemnify and hold harmless the United States with regard to any boundary dispute relating to any parcel conveyed under this section.
 802.California State School landSection 707 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–77) is amended— (1)in subsection (a)—
 (A)in the first sentence— (i)by striking Upon request of the California State Lands Commission (hereinafter in this section referred to as the Commission), the Secretary shall enter into negotiations for an agreement and inserting the following:
							
 (1)In generalThe Secretary shall negotiate in good faith to reach an agreement with the California State Lands Commission (referred to in this section as the Commission); and
 (ii)by inserting , national monuments, after more of the wilderness areas; and (B)in the second sentence, by striking The Secretary shall negotiate in good faith to and inserting the following:
						
 (2)AgreementTo the maximum extent practicable, not later than 10 years after the date of enactment of this title, the Secretary shall;
 (2)in subsection (b)(1), by inserting , national monuments, after wilderness areas; and (3)in subsection (c), by adding at the end the following:
					
						(5)Special deposit fund account
 (A)In generalAssembled land exchanges may be used to carry out this section through the sale of surplus Federal property and subsequent acquisitions of State school land.
 (B)ReceiptsPast and future receipts from the sale of property described in subsection (a), less any costs incurred related to the sale, shall be deposited in a Special Deposit Fund Account established in the Treasury.
 (C)UseFunds accumulated in the Special Deposit Fund Account may be used by the Secretary, without an appropriation, to acquire State school lands or interest in the land consistent with this section..
 803.Juniper FlatsDevelopment of renewable energy generation facilities (excluding rights-of-way or facilities for the transmission of energy and telecommunication facilities and infrastructure) is prohibited on the approximately 28,000 acres of Federal land generally depicted as BLM Land Withdrawn from Energy Development and Power Generation on the map entitled Juniper Flats and dated September 21, 2015.
			804.Land exchange, San Gorgonio Wilderness, California Desert Conservation Area, Bureau of Land
			 Management, and San Bernardino National Forest, California
 (a)Forest Service exchange authorizedThe Secretary of Agriculture may convey to Stephen Mascaro (in this section referred to as the recipient), all right, title, and interest of the United States in and to a parcel of National Forest System land within San Bernardino National Forest in the State of California, consisting of approximately 638 acres, as depicted on the map titled Proposed Sand to Snow National Monument Forest Service Land Exchange and dated June 10, 2015, in exchange for a parcel of private land consisting of approximately 632 acres, as also depicted on such map.
 (b)Bureau of land management exchange authorizedThe Secretary of the Interior may convey to the recipient all right, title, and interest of the United States in and to a parcel of public land within the San Gorgonio Wilderness of the California Desert Conservation Area in the State of California, consisting of approximately 645 acres, as depicted on the map titled Proposed Sand to Snow National Monument Bureau of Land Management Land Exchange and dated June 23, 2015, in exchange for a parcel of private land consisting of approximately 953 acres, as also depicted on such map.
 (c)Existing rightsThe conveyance of the Federal land under this section shall be subject to valid existing rights. (d)Exchange processThe Secretaries shall carry out the land exchanges authorized by this section in the manner provided in section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) and subject to the terms and conditions of such section and regulations promulgated to implement such section.
				(e)Maps and legal descriptions
 (1)RequiredAs soon as practicable after completion of the land exchange authorized by subsection (a), the Secretary of Agriculture shall file with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of the Federal land and private land exchanged under such subsection. As soon as practicable after completion of the land exchange authorized by subsection (b), the Secretary of the Interior shall file with such committees a map and legal description of the Federal land and private land exchanged under such subsection.
 (2)Force and effectThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary concerned may correct clerical and typographical errors in a map and description.
 (3)Public inspectionThe maps and legal descriptions shall be on file and available for public inspection in the appropriate offices of the Secretary concerned.
					805.Conveyance for Apple Valley Off-Highway Vehicle Recreation Area
 (a)DefinitionsIn this section: (1)TownThe term Town means the town of Apple Valley, California.
 (2)MapThe term Map means the map entitled Conveyance to Town of Apple Valley and dated June 1, 2015. (b)Conveyance of federal land to town (1)Conveyance requiredWithin five years after the date of the enactment of this Act, the Secretary of the Interior shall convey to the Town, without consideration, all right, title, and interest of the United States in and to the surface estate of approximately 4,630 acres of land depicted on the Map as Proposed Conveyance Area.
 (2)Existing rights and mineral estateThe conveyance under this subsection— (A)is subject to valid existing rights; and
 (B)does not include the mineral estate. (c)Use of conveyed land (1)In generalThe land conveyed under subsection (b) may be used by the Town for any public purpose authorized in paragraph (2), consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
 (2)Authorized purposesThe purposes of the conveyance under subsection (b) are to permit the Town to use the conveyed land—
 (A)to provide a suitable location for the establishment of a centralized off-road vehicle recreation park;
 (B)to provide the public with opportunities for off-road vehicle recreation, including a location for races, competitive events, training and other commercial services that directly support a centralized off-road vehicle recreation area and Town park; and
 (C)to provide a designated area and facilities that would discourage unauthorized use of off-highway vehicles in areas that have been identified by the Federal Government, the State of California, or the County as containing environmentally sensitive land.
 (3)Disposal prohibitedThe land conveyed under subsection (b) may not be disposed of by the Town without the approval of the Secretary of the Interior.
 (d)Temporary reversionary interestDuring the five-year period beginning on the date of the conveyance of the land under subsection (b), if the Secretary of the Interior determines that the Town has disposed of the conveyed land in violation of subsection (c)(3) or has failed to establish the off-road vehicle recreation park, title to the land shall revert to the United States, at the option of the Secretary. At the end of the five-year period, the Secretary shall release the reversionary interest.
 (e)Designation of apple valley off-Highway vehicle recreation areaThe land identified on the Map as Proposed Conveyance Area and conveyed under this section shall be known and designated as the Apple Valley Off-Highway Vehicle Recreation Area. (f)Management planThe Secretary may develop a special management plan for the Apple Valley Off-Highway Vehicle Recreation Area to enhance the safe use of off-highway vehicles for recreational purposes.
				806.Conveyance to City of Twentynine Palms, California
 (a)DefinitionsIn this section: (1)CityThe term City means the City of Twentynine Palms, California.
 (2)MapThe term Map means the map entitled Proposed Conveyance to Twentynine Palms and dated September 18, 2015. (b)Conveyance of federal land to city (1)Conveyance requiredWithin one year after the date of the enactment of this Act, the Secretary of the Interior shall convey to the City, without consideration, all right, title, and interest of the United States in and to the surface estate of the land depicted on the Map as Proposed Conveyance to Twentynine Palms.
 (2)Existing rights and mineral estateThe conveyance under this subsection— (A)is subject to valid existing rights; and
 (B)does not include the mineral estate. 807.Conversion of valid, existing rights (a)Continuity of useAny person claiming in good faith to have valid, existing rights to lands to be exchanged or conveyed in this Act, including but not limited to Southern California Edison Company, Pacific Gas and Electric Company, and Southern California Gas Company, may continue to exercise such rights to the same extent that the rights were exercised before the date of the enactment of this Act until the Secretary of the Interior or the Secretary of Agriculture, depending on jurisdiction over the lands involved, makes a determination on applications submitted under subsection (b)(2) or the applications are deemed to be granted under subsection (c)(2).
 (b)Notice and applicationsConsistent with sections 2800 through 2880 of title 43, Code of Federal Regulations, as soon as practicable after the date of the enactment of this Act and prior to any exchange or conveyance of lands under this Act, the Secretary of the Interior or the Secretary of Agriculture, depending on jurisdiction over the lands involved, shall provide written notice to any person that claims to have valid, existing rights, such as a management agreement, easement, or other right-of-way, to lands to be exchanged or conveyed that—
 (1)the lands are to be exchanged or conveyed; and (2)the person claiming the valid, existing rights has 60 days to submit an application to the Secretary concerned requesting that the valid, existing rights be converted to a long-term easement or other right-of-way.
					(c)Determination
 (1)Determination required; deadlineThe Secretary of the Interior or the Secretary of Agriculture, depending on jurisdiction over the lands involved, shall grant or deny an application submitted under subsection (b)(2) before the end of the 180-day period beginning on the date on which the application is received. The Secretary’s determination shall be considered a final action.
 (2)Effect of failure to meet deadlineIf the Secretary of the Interior or the Secretary of Agriculture fails to make the required determination on an application under paragraph (1) before the end of the period specified in such paragraph, that application shall be deemed to be granted. The Secretary concerned shall take such steps as may be necessary to convert the valid, existing rights to a long-term easement or other right-of-way.
					IXMiscellaneous Provisions
			901.Tribal uses and interests
 (a)DefinitionIn this section, the term designated area means any land designated as wilderness, a special management area, a wild or scenic river, an area of critical environmental concern, a national monument, or an addition to a unit of the National Park System under this Act.
 (b)AccessThe Secretary of the Interior shall ensure that members of Indian tribes have access to designated areas for traditional cultural and religious purposes, consistent with applicable law, including Public Law 95–341 (commonly known as the American Indian Religious Freedom Act; 42 U.S.C. 1996).
				(c)Temporary closure
 (1)In generalIn accordance with applicable law, including Public Law 95–341 (commonly known as the American Indian Religious Freedom Act; 42 U.S.C. 1996), and subject to paragraph (2), the Secretary of the Interior, on request of an Indian tribe or Indian religious community, shall temporarily close to general public use any portion of a designated area to protect the privacy of traditional cultural and religious activities in the designated area by members of the Indian tribe or Indian religious community.
 (2)LimitationIn closing a portion of a designated area under paragraph (1), the Secretary shall limit the closure to the smallest practicable area for the minimum period necessary for the traditional cultural and religious activities.
					(d)Tribal cultural resources management plan
 (1)In generalNot later than two years after the date of enactment of this Act, the Secretary of the Interior shall develop and implement a tribal cultural resources management plan to identify, protect, and conserve cultural resources of Indian tribes associated with the Xam Kwatchan Trail network extending from Avikwaame (Spirit Mountain, Nevada) to Avikwlal (Pilot Knob, California).
 (2)ConsultationThe Secretary shall consult on the development and implementation of the tribal cultural resources management plan under paragraph (1) with—
 (A)each of— (i)the Chemehuevi Indian Tribe;
 (ii)the Hualapai Tribal Nation; (iii)the Fort Mojave Indian Tribe;
 (iv)the Colorado River Indian Tribes; (v)the Quechan Indian Tribe; and
 (vi)the Cocopah Indian Tribe; and (B)the Advisory Council on Historic Preservation.
 (3)Resource protectionThe tribal cultural resources management plan developed under paragraph (1) shall— (A)be based on a completed tribal cultural resources survey; and
 (B)include procedures for identifying, protecting, and preserving petroglyphs, ancient trails, intaglios, sleeping circles, artifacts, and other resources of cultural, archaeological, or historical significance in accordance with all applicable laws and policies, including—
 (i)chapter 2003 of title 54, United States Code; (ii)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act; 42 U.S.C. 1996);
 (iii)the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.); (iv)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and
 (v)Public Law 103–141 (commonly known as the Religious Freedom Restoration Act of 1993; 42 U.S.C. 2000bb et seq.).
 (e)WithdrawalSubject to valid existing rights, all Federal land within the area administratively withdrawn and known as the Indian Pass Withdrawal Area is permanently withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way leasing and disposition under all laws relating to minerals or solar, wind, or geothermal energy.
 902.Military activitiesNothing in this Act— (1)restricts or precludes Department of Defense motorized access by land or air—
 (A)to respond to an emergency within a wilderness area or wilderness addition designated by this Act; or
 (B)to control access to the emergency site; (2)prevents nonmechanized military training activities previously conducted on the public lands designated as a wilderness area or wilderness addition by this Act that are consistent with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); and (B)all applicable laws (including regulations);
 (3)restricts, precludes, limits, or prevents low-level overflights of military aircraft over a wilderness area or wilderness addition designated by this Act, the Mojave Trails Special Management Area, a Monument created by this Act, or an off-highway vehicle recreation area established by this Act, including military overflights that can be seen or heard within the designated areas;
 (4)restricts, precludes, limits, or prevents flight testing and evaluation in the areas described in paragraph (3); or
 (5)restricts, precludes, limits, or prevents the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the areas described in paragraph (3).
 903.Deed restrictions on donated land within the California Desert Conservation AreaEffective beginning on the date of enactment of this Act, within the California Desert Conservation Area, the Secretary of the Interior may—
 (1)accept deed restrictions requested by landowners for land donated to, or otherwise acquired by, the United States; and
 (2)consistent with existing rights, create deed restrictions, easements, or other third-party rights relating to any public land determined by the Secretary to be necessary—
 (A)to fulfill the mitigation requirements resulting from the development of renewable resources or to otherwise support the development of renewable resources; or
 (B)to satisfy the conditions of— (i)a habitat conservation plan or general conservation plan established pursuant to section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539); or
 (ii)a natural communities conservation plan approved by the State. 904.Wildlife management (a)In generalNothing in this Act shall affect or diminish the jurisdiction of the California Department of Fish and Wildlife with respect to fish and wildlife management or conservation, including the regulation of hunting, fishing, and trapping, with respect to any wilderness, special management area, or national monument designated by this Act.
				(b)Management activities
 (1)In generalIn furtherance of the purposes and principles of the Wilderness Act, management activities to maintain or restore fish and wildlife populations and the habitats to support such populations shall be permitted on lands designated as wilderness by this Act when consistent with wildlife conservation objectives of the California Department of Fish and Wildlife in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405, including the occasional and temporary use of motorized vehicles, mechanical equipment, and aircraft when such use will enhance the existence of or promote healthy, viable, and more naturally distributed wildlife populations as determined by the California Department of Fish and Wildlife, which holds the public trust responsibility for wildlife conservation and that would enhance wilderness values and accomplish those purposes with the minimum impact necessary to reasonably accomplish the task.
 (2)Applicability to additional landsThis subsection also shall apply to each of those wilderness areas established by the California Desert Protection Act of 1994, including wilderness areas established within the Mojave National Preserve, and any public lands that were transferred to the units of the National Park System known as Death Valley National Park and Joshua Tree National Park to increase the size of those units.
 (c)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)) and in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405, the California Department of Fish and Wildlife and its agents shall have the authority to continue to use aircraft and other motorized equipment, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations, including bighorn sheep.
				(d)Wildlife water development projects
 (1)In generalThe Secretary of the Interior shall authorize additional structures and facilities, as well as the continued presence of existing anthropomorphic structures and facilities, for wildlife water development projects where determined necessary to benefit wildlife by the California Department of Fish and Wildlife in the wilderness areas and the national monuments created by this Act.
 (2)Applicability to additional landsThis subsection shall also apply to those wilderness areas established by the California Desert Protection Act of 1994, as well as in those expanded areas of Death Valley National Park and Joshua Tree National Park that formerly were administered by the Bureau of Land Management, and to the national monuments and all special management areas established by this Act and within the Mojave National Preserve if—
 (A)the structures and facilities will enhance, as determined by the California Department of Fish and Wildlife, the wilderness values or values of the national monuments or special management areas, as the case may be, by promoting healthy, viable and more naturally distributed wildlife populations; and
 (B)the visual impacts of the structures and facilities on the areas are minimized. 905.Limitation on extension or establishment of national monuments (a)DefinitionIn this section, the term designated area means any land designated as an off-highway vehicle recreation area under title I, a special management area under title VI or VII, or a future addition to the Mojave National Preserve under section 303.
 (b)LimitationNo extension or establishment of any national monument that would include any designated area may be undertaken by the President under section 320301 of title 54, United States Code (commonly known as the Antiquities Act of 1906), except by express authorization of Congress.
 906.Categorical exclusion for eastern Inyo County broadband corridorNotwithstanding any other provision of law, a project to install and operate a fiberoptic cable by Inyo County, California, along a route generally depicted on the map entitled Proposed Eastern Inyo Broadband Corridor and dated September 28, 2015, shall be eligible for a categorical exclusion (as defined in section 1508.4 of title 40, Code of Federal Regulations) for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			
